DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
A.   In claim 12, on line 6 thereof, note that the recited “a number of divisions of a first serial resonator…on a side closest to the transmission terminal” appears to be referring to the same “first serial resonator” to which the “transmission terminal is connected as recited in claim 1 at lines 8-9 thereof, and therefore in claim 12, “of a first serial resonator” should be changed to   - - of the first serial resonator - -.  
Alternatively, an explanation is needed as to why the two recited “a first serial resonator” in claim 1 and claim 12 are considered different “first” resonators.  
Additionally, although claim 1 is not formally objected to, Applicant may wish to consider further clarifying that the claim 1 “first” resonator is the same one as that recited in claim 12 by using language similar to that used in claim 12, for example, by changing the claim 1 “wherein” clause on lines 8-9 thereof to:  - - wherein the transmission terminal is connected to a first serial resonator of the one or more serial resonators that is closest to the transmission terminal - -.
B.   In claim 13, on lines 4-5 thereof, it appears that “foltered sognals” should be changed to - - filtered signals - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9, 13 and 14 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as being respectively anticipated by Takata WO 2016/088680 and its English language equivalent patent family member Takata U.S. 2017/0272057.
The following discussion will reference the English language U.S. document.
Regarding claim 1, Figs. 1 and 4 of Takata disclose an acoustic wave filter comprising:  a substrate 24 (not shown in Fig. 1, but see Figs. 3 and 4 and sections [0044]-[0045]) that is a piezoelectric substrate 24 (see e.g. section [0045], lines 1-2); a transmission terminal 4a, an antenna terminal 3, and one or more reference potential terminals being the node 8 and the node just above label 4c in Fig. 1 (note:  these reference potential terminals are not labeled in Fig. 4, but are clearly shown to the 
Regarding claim 3, since a resonator IDT is essentially an interdigitated comb electrode capacitor, the electrostatic capacitance is related to the number of IDT electrode fingers, the overlap width of the electrode fingers and the pitch of the 
Regarding claim 9, in a specific example the passband of the transmission filter 4 is from 777 MHz to 787 MHz (see section [0059]) which is located in a frequency range not more than 2.7 GHz.
Regarding claim 13, the Takata transmission filter 4 is used in a multiplexer further comprising reception terminal 5b and a receiving filter 5 filtering signals from the antenna terminal 3 and outputting the filtered signals to the reception terminal 5b.
Regarding claim 14, the Takata transmission filter 4 is used in a communication apparatus comprising an antenna 2 (Fig. 1), wherein the antenna terminal 3 is connected to the antenna, and an integrated circuit (IC) that is the power amplifier 6 connected to the transmission terminal 4a.

Claims 1, 2, 9, and 14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Komatsu U.S. 2018/0131344.
Regarding claim 1, Figs. 5, 6, 14 and 16 of Komatsu disclose an acoustic wave filter module 200 that includes a ladder filter 220 and an additional resonator 210 (see 
Regarding claim 2, note that the reference potential terminal connected to the IDT 212 of the additional resonator 210 is not a reference potential terminal connected to the parallel resonators 222, 224 as can be clearly seen in Fig. 14 and in Fig. 5 these reference potential terminals are separate, and so the reference potential terminal of the additional resonator 220 IDT 212 is not short-circuited with any of the reference potential terminals that are connected through any of the one or more parallel resonators 222, 224 with the transmission terminal and antenna terminal.
Regarding claim 9, the multiplexer communication apparatus of Fig. 16 is disclosed to have a power amplifier 440 and filter module operable for signals in GSM, CDMA and W-CDMA and LTE (see section [0085]) all of which operate below 2.7 GHz.
Regarding claim 14, the communication apparatus comprises:  an antenna 410 (Fig. 16) and the acoustic wave filter module 200, wherein the antenna terminal of the acoustic wave filter module 200 is connected to the antenna 410 via ASM 420; and an integrated circuit (IC) which is the power amplifier 440 connected to the transmission terminal as previously discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Inoue et al. U.S. 8,269,577 (Inoue-A hereinafter) taken alone.
Figs. 12B-13B of Inoue-A disclose a filter having a notch resonator 12 in a parallel arm that has a resonance frequency and an antiresonance frequency that are located outside of the filter passband as seen in Fig. 12C in order to suppress a sub-resonant response at a frequency above the filter passband.  Figs. 17B-18B show this filter used as a transmission filter in a multiplexer duplexer (see Fig. 18B and col. 8, lines 31-40).
Therefore regarding claim 1, Figs. 12B-13B and 18A-B of Inoue-A disclose an acoustic wave filter in a mulitiplexer that is a duplexer (Fig. 18A), the acoustic wave filter comprising:  a substrate comprising a piezoelectric substrate (not labeled but shown in Fig. 18B); a transmission terminal that is input 96a (i.e. that is to be connected to 95 in Fig. 18A), an antenna terminal 96b (i.e. equivalent to the node above resonator 97 and terminal 91 in Fig. 18A), and one or more reference potential terminals 96c all located on the substrate; a transmission filter 96 (see col. 8, lines 31-40) of a ladder-type filter for filtering signals from the transmission terminal 96a and for outputting the result to the antenna terminal 96b, the transmission filter 96 comprising one or more serial 
Regarding claim 2, the IDT of the additional notch resonator 96e is connected to a rightmost reference potential ground terminal 96c that is not a reference potential terminal of any of the parallel resonators 96d connected to the two leftmost ground terminals 96c, and is not short-circuited with any of the two leftmost ground/reference potential terminals connected through the parallel resonators 96d with the transmission terminal 96a and antenna terminal 96b.
Regarding claim 9, the passband of the transmission filter is below 2.7 GHz as can be seen in Fig. 19A.
Regarding claims 13 and 14, the duplexer multiplexer of Figs. 18A-C also comprises a reception terminal 93b (Fig. 18C shows the receiving filter as per col. 8, lines 41-42) and a receiving filter 93 filtering signals from the antenna terminal (i.e. the node above notch resonator 97 in Fig. 18A) and outputting filtered signals to the reception terminal 93b (i.e. connected to 94 in Fig. 18A), and the multiplexer is used in a 
However, the additional notch resonator 96e that is equivalent to resonator 12 for suppressing the transmission filter sub-resonance (see col. 8, lines 37-40) as discussed above is near the output antenna terminal 96b of the transmission filter 96 rather than “at a stage before the transmission filter” as required by claim 1 (see the last 3 lines thereof).
Inoue-A also discloses that it would have been obvious to connect such a notch resonator to the input rather than the output of the filter (see col. 6, lines 51-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the acoustic wave filter that is a transmission filter 96 (see Figs. 18A-B and col. 8, lines 31-32) by having moved the additional notch resonator 96e from the output side to the input side between the leftmost series resonator 96d and the transmission terminal 96a, i.e. at a stage before the transmission filter 96 formed of ladder filter serial resonators 96d and parallel resonators 96d, in view of the specific suggestion to do so by Inoue-A (see e.g. col. 6, lines 51-54) and because such an obvious modification would have been a known art recognized alternative that would have had “the same effect” as also explicitly suggested by Inoue-A (ibid.).

Claims 1, 2, 4, 9, 11, 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Inoue et al. U.S. 8,350,643 (Inoue-B hereinafter) in view of Ella et al. U.S. 2003/0128081.
Inoue-B discloses an acoustic wave ladder filter 2 (see e.g. Figs. 5 and 7) that has an unbalanced terminal converted to a balanced terminal by a balun 4 that uses an additional acoustic wave resonator RES2 (Fig. 7) as a capacitor C2 (Fig. 5) so as to provide miniaturization and cost reduction by integrating them on the acoustic wave filter chip (see e.g. col. 5, lines 30-41 thereof).  Fig. 19 shows an example of a layout of Fig. 14 (see col. 9, lines 35-36) which includes the structure of Fig. 7 on the left half thereof including a ladder filter 54 and the balun capacitors 58g and 58f on a same piezoelectric substrate 51.  Fig. 15 shows a duplexer multiplexer with this type of filter used as a receiving filter, but once modified with Ella, it would be used as the transmission filter.  Furthermore, Inoue-B explicitly discloses that “at least one of the transmission filter and the reception filter” includes such a balun conversion circuit (see col. 3, line 64 to col. 4, line 6), which clearly suggests using it as the transmission filter.
Therefore, Fig. 19 will be discussed as the transmission filter and the lattice filter portion in Fig. 19 will be ignored in view of the embodiment of Fig. 7.  In other words, the Fig. 19 balanced terminals 14, 15 may instead be provided as the Fig. 7 balanced terminals 5, 6 with the lattice filter not being necessary to the Inoue-B invention since using the lattice filter is merely one of “Exemplary Variations” (see section 2. from col. 7, line 18 to col. 8, line 34).
Hence regarding claims 1 and 2, Inoue-B discloses an acoustic wave filter comprising:  a substrate 51 comprising a piezoelectric substrate 51 (see e.g. col. 9, at 
However as noted in the first paragraph of this rejection above, the filter using the balun is disclosed a receiving filter (see Fig. 15 and also e.g. Fig. 26) wherein the input/output terminals are the reverse of a transmission filter.
Ella discloses that it would have been known in the art to connect a balun 10’ (see Fig. 13) at the transmission terminal 230, i.e. input terminal, side of a transmission ladder filter 250.

Regarding claim 4, the additional resonator 58g is a capacitor of a low pass filter that is L-shaped.  However, Inoue-B explicitly discloses that the low pass filter forming the balun may instead be pi-shaped such as the lower half of each of Figs. 6A and 6B (see col. 5, lines 6-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have further modified the filter by having replaced the L-shaped balun low pass filter with a pi-shaped low pass filter similarly having the capacitors being provided by additional acoustic resonators, because such an obvious modification would have been the mere substitution of art recognized alternative balun 
Regarding claim 9, the filter is located in a frequency range not more than 2.7 GHz (see e.g. Figs. 8A-9B and col. 11, lines 13-24). 
Regarding claim 11, Inoue-B discloses forming the inductors of the balun as integrated passive device (IPD) coils 62, 63 in Fig. 20 (see col. 9, lines 52-59) which are configured as an electronic component 72 (see Fig. 21) mounted on a package-use member 74 (see col. 9, lines 60-67) that also performs the function of sealing the transmission filter chip 73 in conjunction with the lid 71.
Regarding claims 13 and 14, the transmission filter is used as a duplexer multiplexer also having a reception terminal and receiving filter (see e.g. Fig. 15), and in a communication apparatus having an antenna (see e.g. Fig. 27) and an IC power amplifier or LSI (large scale integration) circuit.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Inoue-B U.S. 8,350,643 in view of Ella et al. U.S. 2003/0128081 as applied to claim 4 above, and further in view of Inoue et al U.S. 7,554,419 (Inoue-C hereinafter).
The Inoue-B/Ella combination discloses the invention as discussed above, except that Inoue-B only discloses the inductors of the pi-shaped low pass filter being 
Inoue-C deals with the same subject matter as Inoue-B of integrating a similar balun (see Fig. 10 and Figs. 12B-C for pi-shaped of Inoue-C which are similar to Inoue-B Figs. 5 and 6B-C) with an acoustic wave filter 10 (see Inoue-C Fig. 10).  Inoue-C also discloses art recognized alternative locations for the inductors of the balun.  First Inoue-C discloses the inductors as coils 72 (Fig. 16A) on an IPD chip 41 (Fig. 18) sealed in a same package-use-member 80 used for sealing the filter 11.  Inoue-C then also discloses that the capacitors and inductors of the balun may be formed as resonators (see Fig. 37 and col. 14, lines 26-41), and that the inductors may instead be formed by bond wires (see Fig. 38) or may be formed by line patterns formed on the stacked package (see col. 15, lines 22-25) and discloses all of the art recognized alternative locations for both balun inductors and balun capacitors (see col. 15, lines 46-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the acoustic wave filter of the Inoue-B/Ella combination, by having formed the inductors of the balun pi-shaped low pass filter with a conductor pattern on a surface of or in an internal portion of the package-use member instead of on an IPD, because such an obvious modification would have been merely an obvious art recognized alternative location for such inductors, as explicitly suggested by Inoue-C (see e.g. col. 15, lines 46-53), wherein one of ordinary skill in the art would .

Allowable Subject Matter
Claims 5-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Taguchi et al. JP 06-061783 and the English language machine translation provided, discloses an acoustic wave filter (see e.g. the Title) that is used as a transmission filter (see e.g. the abstract, lines 5-8) wherein the passband is formed by a ladder filter of resonators 11-15 (see Fig. 1 and the abstract line 10) and additional resonators 16 and 17 including one connected nearest the input transmission terminal has both a resonance frequency and an antiresonance frequency located outside of a passband of the transmission filter passband (see the abstract, lines 11-14).
Morimoto JP 09-232906 and the English language machine translation provided, discloses an acoustic wave filter 101 (see e.g. Fig. 1), and an additional resonator 103 being an IDT with no reflectors (see the abstract, lines 6-10), wherein the resonance frequency of the additional resonator is shown at f4 in Fig. 2 (see e.g. section [0047]) and leaving out the reflectors prevents a spurious response in the passband (see e.g. the abstract, the last 3 lines thereof).

Takayama et al. U.S. 6,891,449 similarly discloses a filter (see e.g. Fig. 13) wherein a serial resonator 133a-b closest to the input transmission terminal has a smaller number of divisions than a resonator 135a-c closest to the antenna terminal.
Tamura U.S. 7,876,178 discloses and provides general evidence of the known use of a low pass filter 13 (see Fig. 3) between a transmission terminal 19 and a transmission filter of a duplexer 12, wherein the transmission filter is formed by resonators 14 (see Fig. 1), and the low pass filter capacitor 15c is formed by a resonator 14 (see Fig. 7) provided on the substrate with the filter resonators.  All of the capacitors 15a-15c of Fig. 3 may be formed on the piezoelectric substrate with the filter resonators, but they are not disclosed as operating as resonators because their acoustic wave propagation direction is oriented perpendicularly to that of the resonators 14 (see e.g. col. 3, lines 37-43).
Muramatsu U.S. 6,756,864 also discloses a low pass filter 9 (see Fig. 8A) between a transmission terminal 13 and a transmission filter 3 and discloses keeping the low pass filter ground terminals 10 separate from the filter ground terminal 7-2.
Nishizawa U.S. 9,385,686 discloses the known use of parallel resonators connected to ground to dissipate heat to ground (see e.g. col. 5, lines 46-49).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/August 13, 2021                                                            Primary Examiner, Art Unit 2843